          Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    TARIAN WALKER,                                     §
                                                       §
         Plaintiff,                                    §
                                                       §
    v.                                                 §     CIVIL ACTION H-20-2289
                                                       §
    HONEST INDUSTRIES, INC. AND                        §
    AMAZON.COM, INC.,                                  §
                                                       §
         Defendant.                                    §

                                  MEMORANDUM OPINION AND ORDER

           Pending before the court is defendant Amazon.com, Inc.’s (“Amazon”) motion to dismiss

(Dkt. 14) plaintiff Tarian Walker’s claims against Amazon. Walker has not responded. Under

local rule 7.4, his “failure to respond will be taken as a representation of no opposition.” S.D. Tex.

L.R. 7.4. After reviewing the motion and applicable law, the court is of the opinion that Amazon’s

motion to dismiss should be GRANTED.

                                             I. BACKGROUND

           This is a products liability suit. Walker alleges that he used Amazon.com to purchase a

beard balm called “Honest Industries Beard Balm,” from Honest Industries, LLC (“Honest

Industries”).1 Dkt. 1-1 ¶ 12. Three days after he first used the beard balm, Walker claims, he went

outside to play with his children and suffered serious injuries to his face. Id. (“[H]is skin

immediately started to peel.”). He alleges that he was diagnosed with “superficial chemical burns,”

and, after examinations by a doctor and a plastic surgeon, was “advised that he may have




1
  Despite what the caption shows, this defendant’s actual name is “Honest Industries, LLC” not “Honest Industries,
Inc.” See Dkt. 11 (certificate of interested parties submitted by Honest Industries).
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 2 of 8




permanent disfigurement and may be required to undergo plastic surgery to correct his skin

pigment.” Id. Walker maintains that his injuries were caused by the beard balm.

        In his claims against Amazon, Walker contends that Amazon either (1) “altered or modified

the product” by removing packaging that contained a list of ingredients, instructions, and warnings;

or (2) simply forwarded the product to Walker without adequate labelling. Id. ¶ 22–23.

                                     II. LEGAL STANDARD

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 1964–65 (2007). In considering a Rule 12(b)(6) motion to dismiss a complaint,

courts generally must accept the factual allegations contained in the complaint as true. Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

The court does not look beyond the face of the pleadings in determining whether the plaintiff has

stated a claim under Rule 12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A]

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,

[but] a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Id. The supporting facts must be plausible—

enough to raise a reasonable expectation that discovery will reveal further supporting evidence.

Id. at 556.

                                         III. ANALYSIS

        Although Walker does not specify exactly which legal theory he relies on in his suit against

Amazon, that omission is not fatal. See Johnson v. City of Shelby, 574 U.S. 10, 11, 135 S. Ct. 346




                                                  2
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 3 of 8




(2014) (“Federal pleading rules call for ‘a short and plain statement of the claim showing that the

pleader is entitled to relief,’ . . . they do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.”); see also 5 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1219 (3d ed. 2004) (“The federal rules

effectively abolish the restrictive theory of the pleadings doctrine, making it clear that it is

unnecessary to set out a legal theory for the plaintiff’s claim for relief.”). While Walker does not

specify which claims he is bringing, Amazon suggested several possibilities in its motion to

dismiss: (1) strict products liability; (2) negligence; and (3) gross negligence. Dkt. 14. Walker

had an opportunity to respond to Amazon’s motion to dismiss but for whatever reason he did not.

In his response, he could have confirmed that these were the claims he was asserting or,

alternatively, clarified his causes of action. Because he chose to do neither, and because it appears

that Amazon made good-faith suggestions, the court is comfortable proceeding by analyzing

whether Walker has alleged facts adequate to state a claim for relief under the theories proposed

by Amazon.

           A. Strict Products Liability—Marketing Defect

       A marketing defect cause of action has five elements: “(1) a risk of harm must exist that is

inherent in the product or that may arise from the intended or reasonably anticipated use of the

product, (2) the supplier of the product knows or reasonably should foresee the risk of harm at the

time the product is marketed, (3) the product has a marketing defect, (4) the lack of instructions or

warnings renders the product unreasonably dangerous to the ultimate user or consumer of the

product, and (5) the failure to warn or instruct causes the user’s injury.” DaimlerChrysler Corp.

v. Hillhouse ex rel. Hillhouse, 161 S.W.3d 541, 546–47 (Tex. App.—San Antonio 2004, pet.

granted, judgm’t vacated w.r.m.) (citing Sims v. Washex Mach. Corp., 932 S.W.2d 559, 562 (Tex.




                                                 3
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 4 of 8




App.—Houston [1st Dist.] 1995, no writ); USX Corp. v. Salinas, 818 S.W.2d 473, 482 (Tex.

App.—San Antonio 1991, writ denied)).

       Amazon first argues that Walker’s marketing defect claim “fail[s] because a marketing

defect does not arise where a defendant fails to warn of an unreasonable danger caused by an

alleged design or manufacturing defect, and that is what [Walker] alleges here.” Dkt. 14 at 4. This

is a correct statement of the law. See Timoschuk v. Daimler Trucks N. Am., LLC, No. SA-12-CV-

816-XR, 2014 WL 2592254, at *3 (W.D. Tex. June 10, 2014) (“[T]o prevail on a marketing defect

claim, the product itself must have been adequately designed but rendered unreasonably dangerous

by the lack of warning.”); Barragan v. Gen. Motors LLC, No. 4:14-CV-93-DAE, 2015 WL

5734842, at *6 (W.D. Tex. Sept. 30, 2015) (“Plaintiffs here have alleged only that GM failed to

warn of unreasonable danger created by the vehicle’s alleged manufacturing and design defects,

and they have therefore failed to state a claim for marketing defect.”). But Walker’s claim against

Amazon does not allege that the product was defectively designed or manufactured. Dkt. 1-1 ¶ 22–

23. His claim against Honest Industries, for instance, alleges that “the product had a defect,” and

that “there was a safer alternative design.” Id. ¶ 13–14. This language is indicative of a design-

defect claim. There is no such language in the claim against Amazon. Instead, Walker alleges

that Amazon altered or modified the packaging provided by Honest Industries, leaving inadequate

instructions to “protect . . . the general public from unreasonable risks of injury or damage.” Id.

¶ 23. This is not the type of situation presented in Timoschuk v. Daimler, where the plaintiffs’

marketing-defect claim was dismissed because, “as part of their marketing defect claim, they

assert[ed] that ‘Defendant . . . designed the subject . . . truck defectively.” Timoschuk, 2014 WL

2592254, at *3. Therefore, Amazon’s first argument is unsuccessful.




                                                4
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 5 of 8




        Next, Amazon argues that even if Walker “could state a viable marketing defect claim

against Amazon, [he] does not allege the necessary elements . . . .” Dkt. 14 at 5. It first urges that

Walker has not alleged facts to demonstrate that Amazon “actually knew or could reasonably

foresee the risk of harm at the time the beard balm was marketed.” Id. The court agrees. Although

Walker alleges that Amazon had control over the beard balm and possibly “failed to either return

the product . . . or include the packaging,” he never discusses Amazon’s knowledge of the

supposed risk of harm. This is fatal to his marketing-defect claim, which must be dismissed. See

Oldham v. Thompson/Center Arms Co., No. H-12-2432, 2013 WL 1576340, at *4 (S.D. Tex. Apr.

11, 2013) (Ellison, J.).

            B. Negligence

        Amazon also surmises that Walker might be asserting a claim for negligence. “To recover

under a theory of negligence, a plaintiff must show ‘(1) the existence of a duty on the part of one

party to another; (2) the breach of that duty; and (3) the injury to the person to whom the duty is

owed as a proximate result of the breach.” Romo v. Ford Motor Co., 798 F. Supp. 2d 798, 807

(S.D. Tex. 2011) (Tagle, J.). Amazon attacks Walker’s negligence claim, contending that he fails

to allege facts showing that Amazon owed him a duty, breached that duty, or how that breach

proximately caused his injuries. Dkt. 14 at 6. The court agrees. Walker makes no allegations that

Amazon owed him a duty of care. Thus, Walker’s negligence claim against Amazon also fails.

        While the “plaintiff must establish both the existence and the violation of a duty owed to

the plaintiff by the defendant to establish liability,” it is also true that “the existence of a duty is a

question of law for the court to decide from the facts surrounding the occurrence in question.”

Greater Hous. Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990) (citations omitted). And

although the court holds that Walker failed to plead facts showing a duty, he does claim that




                                                    5
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 6 of 8




Amazon is a “third-party seller.” Amazon disputes this label, and the Fifth Circuit has recently

certified a question to the Texas Supreme Court to determine its accuracy. Dkt. 14 at 2 (Amazon

disputing it is “seller”); McMillan v. Amazon.com, Inc., 983 F.3d 194, 203 (5th Cir. 2020)

(certifying question to Supreme Court of Texas). Even if Walker’s bare allegation that Amazon

is a seller is enough to satisfy the court that a duty exists, the court finds that there are insufficient

factual allegations amounting to a breach.

        In products liability actions premised on negligence, a seller has the “duty to exercise

reasonable care to prevent injury due to a known danger.” 59 Tex. Jur. 3d Products Liability § 32,

Westlaw (database updated January 2021). But a seller is only “subject to liability for physical

harm caused by the use of the product in the manner for which and by a person for whose use it is

supplied, if the retailer:” (1) knows or should know that the product is dangerous for the use it is

supplied; (2) has no reason to believe that the intended user will realize its dangerous condition;

and (3) fails to exercise reasonable care to inform them of the danger. Id (citing Rodriguez v. Ed

Hicks Imports, 767 S.W.2d 187 (Tex. App.—Corpus Christi 1989)). The same reason that

Walker’s marketing-defect claim fails forecloses the possibility that his negligence claim is

properly pled. That is, Walker has not pled facts sufficient to allege that Amazon knew or should

have known that the beard balm was dangerous. So assuming, without deciding, that Amazon is

a seller, and imputing the attendant duty, Walker has not pled enough facts to demonstrate a breach

of that duty.

            C. Gross Negligence

        Finally, because Walker’s complaint briefly avers that Amazon’s conduct “constituted

gross negligence,” Amazon assumes that he is asserting a gross negligence claim and seeks to

refute that one is properly stated. Id. at 6 (quoting Dkt. 1-1 ¶ 26). Amazon’s primary contention




                                                    6
      Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 7 of 8




is that because Walker “fails to plead negligence, . . . he cannot assert a gross negligence

claim . . . .” Dkt. 14 at 6. This contention is well-founded in the law. See Gonzalez v. Bayer

Healthcare Pharms., Inc., 930 F. Supp. 2d 808, 818 (S.D. Tex. 2013) (Harmon, J.) (“[B]ecause

Plaintiff failed to plead negligence, as a matter of law she cannot bring a claim for gross

negligence . . . .” (citing Trevino v. Lightning Laydown, Inc., 782 S.W.2d 946, 949 (Tex. App.—

Austin 1990, writ denied))). It also makes perfect sense. Walker’s ordinary negligence claim fails

because he did not adequately allege that Amazon owed him a duty or breached any duty owed to

him. With no duty or breach sufficiently alleged, it is impossible to plead that a duty was breached

in a more extreme or reckless way, constituting gross negligence. Therefore, Walker’s gross

negligence claim also fails.

       Regardless of whether Walker had adequately stated a claim for ordinary negligence,

though, he still has not stated a claim for gross negligence against Amazon. “To state a claim for

gross negligence, a plaintiff must allege facts indicating that ‘the defendant knew about the peril,

but his acts or omissions demonstrate that he did not care.’” See Cofresi v. Medtronic, Inc., 450

F. Supp. 3d 759, 768 (W.D. Tex. 2020) (citing La.–Pac. Corp. v. Andrade, 19 S.W.3d 245, 247

(Tex. 1999); Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 314 (5th

Cir. 2002)). Here, Walker has not alleged facts that show either, and consequently he has not

stated a claim upon which relief can be granted.




                                                   7
    Case 4:20-cv-02289 Document 21 Filed on 02/03/21 in TXSD Page 8 of 8




                                  IV. CONCLUSION

     Amazon’s motion to dismiss is GRANTED.          Accordingly, Walker’s claims against

Amazon are DISMISSED WITH PREJUDICE.

     Signed at Houston, Texas on February 3, 2021.




                                        _________________________________
                                                   Gray H. Miller
                                           Senior United States District Judge




                                           8
